Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 12/10/21 and the interview on 2/2/22.  As directed by the response, claims 1, 2, 10, 12-14, 18, and 21-22 have been amended and no claims have been added nor cancelled.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-3, 5, 7, 9-14, and 18-22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/21 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “minimum lung size control device configured to allow a user to set …” in claim 1 line 14 and claim 12 line 9; “maximum lung size control device configured to allow a user to set …” in claim 1 line 16 and claim 12 line 11; “breath rate control device configured to allow a user to control …” in claim 1 line 19 and claim 12 line 15; and “air supply component configured to inflate …” in claim 12 line 7 and claim 22 line 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Smith 39,563 on 2/2/22.

The application has been amended as follows: 

In claim 1 line 11-12, the language “and the at least one of the ex vivo lung,” has been amended to read –and the ex vivo lung,--.
In claim 1 line 18, the language “up to the maximum air pressure threshold; and” has been amended to read –up to the maximum air pressure threshold value; and--.

In claim 12 line 13, the language “up to the maximum air pressure threshold;” has been amended to read –up to the maximum air pressure threshold value;--.

In claim 22 line 3, the language “receive at least one of an ex vivo lung,” has been amended to read –receive an ex vivo lung,--.
In claim 22 line 9-10, the language “supply component and the at least one of the ex vivo lung,” has been amended to read –supply component and the ex vivo lung,--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed system/device the prior art does not disclose, either alone or suggest in combination, a system including a pneumatic pump; a valve including a first port coupled to the pump, second port to be in communication with an ex vivo lung and a third port for venting; a controller configured to cause the valve to alternate between connecting the first to the second port and the second to the third port, thereby allowing air from the pump to cause the ex vivo lung to simulate breathing; a sealable access port configured to be located between the second port and the ex vivo lung and configured to allow a medical device to pass therethrough; minimum, maximum, and breath rate control devices configured to allow a user to set minimum air pressure, maximum air pressure, and speed, respectively, to inflate the ex vivo lung thus causing it to simulate breathing in up to the maximum threshold value as set forth in independent claim 1.  The prior art is also silent as to a device including a housing including a platform configured to receive an ex vivo lung, the platform being at the same pressure as a surrounding environment and one or more internal cavities; an air supply component located in the cavity and configured to inflate the ex vivo lung with positive pressure to simulate breathing; and minimum, maximum, and breath rate control devices configured to allow a user to set minimum air pressure, maximum air pressure, and speed, respectively, to inflate the ex vivo lung thus causing it to simulate breathing in up to the maximum threshold value as set forth in independent claim 12.  The prior art is also silent as to a device including a housing including a platform configured to receive an ex vivo lung, the platform being at the same pressure as a surrounding environment and one or more internal cavities; an air supply component located in the cavity and configured to inflate the ex vivo lung with positive pressure to simulate breathing; and a sealable access port configured to be located between the air supply component and the ex vivo lung, the access port is configured to allow a medical device to pass therethrough as set forth in independent claim 22.

While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1, 12, and 22 without using impermissible hindsight to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/COLIN W STUART/Primary Examiner, Art Unit 3785